Citation Nr: 0733738	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for brachial plexopathy.

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to April 
1990 and from October 2000 to January 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  In the case at hand, the veteran's last VA 
examination was in January 2004.  At his August 2007 hearing, 
the veteran testified that his symptoms have become more 
pronounced since his January 2004 VA examination.  He cited 
increased difficulty with fine motor movements and activities 
of daily living.  Given this testimony and the length of time 
that has passed since the veteran's last VA examination, the 
Board believes that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
examination to determine the extent of the 
impairment resulting from his service-
connected right shoulder disability.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further indicated studies 
must be conducted and all clinical 
findings reported in detail.  The examiner 
must record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the range of 
motion of the veteran's right shoulder, in 
degrees, noting the normal range of motion 
of the shoulder; determine whether there 
is weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected right shoulder 
disability expressed, if feasible, in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
and express an opinion as to whether pain 
in the right shoulder limits functional 
ability during flare-ups or during periods 
of repeated use, noting, if feasible, the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

The examiner must also report all 
neurological complaints or findings 
attributable to the veteran's service-
connected right shoulder disorder, and the 
nature and extent of any such disability 
should be reported in detail.  Any 
indicated tests or studies should be 
conducted in order to diagnose and 
ascertain the severity of any such 
disability.  

Additionally, the examiner must provide an 
opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the right shoulder disability limits his 
ability to work, or affects his ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  If the above 
opinions cannot be expressed without 
resort to speculation, this must be stated 
in the examination report.

2.  The appellant is advised that it is 
his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



